Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.35
AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN KRISS CLONINGER, III AND
AFLAC INCORPORATED
     THIS AMENDMENT (“Amendment”) is entered into as of the 19th day of
December, 2008, by and between Aflac Incorporated, a Georgia corporation
(hereinafter referred to as “Corporation”) and Kriss Cloninger, III (hereinafter
referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Corporation and Employee entered into an Employment Agreement
dated February 14, 1992, that was subsequently amended several times by the
parties (as so amended, the “Employment Agreement”);
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), is applicable to certain provisions of the Employment
Agreement; and
     WHEREAS, Corporation and Employee desire to modify the Employment
Agreement, effective as of January 1, 2009, in order to comply with
Section 409A;
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth and contained herein, Corporation and Employee agree that the Employment
Agreement shall be modified as follows:
     1. Paragraph 7 shall be amended by deleting said paragraph in its entirety
and replacing it with the following:
MANAGEMENT INCENTIVE PLAN. In addition to the base salary paid to Employee in
accordance with Paragraph 5, Corporation shall for each calendar year of
Employee’s employment by Corporation, beginning with the calendar year 1999,
continue to pay Employee, as performance bonus compensation, an amount
determined each year under Corporation’s current Management Incentive Plan
(short-term Incentive Program) with a target level based on at least 150% of
base salary. However, Employee’s bonus shall not exceed 300% of base salary.
Amounts payable to Employee under the Management Incentive Plan (or any
successor executive bonus program) shall be payable in such manner, at such
times and in such forms, as prescribed by the terms of the Management Incentive
Plan (or successor program).
     2. Paragraph 8 shall be amended by deleting the last two sentences thereof
and replacing them with the following:
Any reimbursements made pursuant to the preceding sentence shall be paid as soon
as practicable but no later than 90 days after Employee submits evidence of such
expenses to Corporation (which payment date shall in no event be later than the
last day of the calendar year following the calendar year in which the expense
was incurred). The amount of such reimbursements during any calendar year shall
not affect the benefits provided in any other calendar year, and the right to
any such benefits shall not be subject
Page 1 of 12

 



--------------------------------------------------------------------------------



 



to liquidation or exchange for another benefit. If at the time of Employee’s
death or, if earlier, his attainment of Medicare eligible age, either while
employed by Corporation or covered under Corporation’s post-employment group
health plan, Employee has a spouse or dependent children who are covered
participants in Corporation’s group health plan, those participants will be
permitted to continue their health insurance coverage through Corporation until
their eligibility would have expired had Employee remained active with
Corporation; provided, however, that Employee’s spouse’s benefits shall expire
in the event of said spouse’s remarriage. This coverage will be provided on the
same basis as if the participants had continued to be members of that plan.
     3. Paragraph 10 shall be amended by adding a new (unnumbered) paragraph at
the end thereof to read as follows:
Any expense reimbursements made to satisfy the terms of this Paragraph 10 shall
be paid as soon as practicable but no later than 90 days after Employee submits
evidence of such expenses to Corporation (which payment date shall in no event
be later than the last day of the calendar year following the calendar year in
which the expense was incurred). The amount of such reimbursements during any
calendar year shall not affect the benefits provided in any other calendar year,
and the right to any benefits under this paragraph shall not be subject to
liquidation or exchange for another benefit.
     4. Paragraph 12 shall be amended by deleting the fourth paragraph thereof
and replacing it with a new fourth paragraph to read as follows:
     If, following Employee’s becoming totally disabled, this Agreement shall be
terminated (as provided in the preceding paragraph) and Employee’s employment
with Corporation terminated, Employee shall be 100% vested in, and entitled to,
benefits under the Aflac Incorporated Supplemental Executive Retirement Plan
(the “SERP”) determined as if Employee’s “Years of Participation” and “Years of
Employment” (as such terms (or similar terms) are defined in the SERP) include
the period of time before such termination date during which Employee was
totally disabled. Furthermore, if on such termination date Employee is not yet
eligible for an early retirement benefit under the SERP, Employee will be
entitled to benefits under the SERP the amount of which shall be determined as
if his termination date was Employee’s Early Retirement Date (as such term is
defined in the SERP); provided, these provisions shall not affect the timing or
form of his SERP distributions, which shall be determined solely under the terms
of the SERP.
     5. Paragraph 13.A(1)(a) shall be amended by:

  (i)   Adding at the beginning thereof the following:         upon Employee’s
separation from service (as defined in Paragraph 13.E below),     (ii)   Adding
at the end thereof the following:         provided further, such amount (if any)
payable for the period after the date of Employee’s actual termination of
employment (his “Actual Termination Date”) will be paid in a timely manner in
accordance with Corporation’s normal payroll practices; and provided further, to
the extent any amount payable for the period after his Actual Termination Date
is not exempt from Section 409A, such amount

Page 2 of 12

 



--------------------------------------------------------------------------------



 



      will be paid in a single lump sum upon the day after the six (6)-month
anniversary of his separation from service;

     6. Paragraph 13.A(1)(b) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     (b) pay Employee an amount equal to any performance bonus due Employee
under Paragraph 7 of this Agreement for the period ending on the termination
date stated in said written notice or on such earlier date of Employee’s actual
termination of his employment prior to the end of said five (5)-day period if
such termination is without the approval of Corporation (the earlier of such
dates being referred to as the “Applicable Date”). The amount of said bonus, if
any, will be calculated on a prorated basis, using the number of days during the
calendar year up to the Applicable Date, and will be paid to Employee pursuant
to the terms and customary operations of the Management Incentive Program (or
other applicable bonus program) except that Employee’s performance will be
deemed to have achieved target while the actual performance of Corporation will
be applied to the performance goals under the plan; provided, if the Applicable
Date occurs after the end of the calendar year in which the notice of
termination is given, (i) the bonus payment for the calendar year in which such
notice is given will be paid without any proration, and (ii) the proration
described herein will apply to the next calendar year (i.e., the calendar year
in which the Applicable Date occurs), and the bonus for such next calendar year
will be paid upon Employee’s separation from service in a lump sum between
January 1 and March 15, inclusive, of the calendar year following the calendar
year in which the Applicable Date occurs or, if later and the payment is not
exempt from Section 409A, upon the day after the six (6)-month anniversary of
Employee’s separation from service;
     7. Paragraph 13.A(1)(d) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     (d) upon Employee’s separation from service, continue to pay all of
Employee’s fringe and other employee benefits as provided for in this Agreement
up to the Applicable Date. Notwithstanding the foregoing, even if Corporation
approves Employee’s cessation of rendering full-time services on behalf of
Corporation prior to the termination date stated in the written notice of
termination from Corporation, after Employee’s Actual Termination Date, Employee
shall not actively participate in any retirement plan qualified under Code
Section 401(a), any employee stock purchase plan under Code Section 423, any
fully insured benefit for which the insurer does not allow post-employment
participation, or any other plan or benefit (other than Corporation’s
self-insured group health plan) that Corporation or the third-party insurer of
such benefit reasonably determines is not suitable or available for
post-employment participation. In such event, Employee shall be entitled to the
benefits described in clauses (i) and (ii) of Paragraph 13.A(2)(d) below, to the
extent applicable, but only up to the Applicable Date;
     8. Paragraphs 13.A(2)(a) and (b) shall be amended by deleting said
paragraphs in their entirety and replacing them with the following:
     (a) upon Employee’s separation from service, pay Employee his base salary
as provided for in Paragraph 5 of this Agreement up to the end of the scheduled
term of this Agreement; provided, such amount payable for the period after his
Actual Termination Date will be paid in accordance with the regular payroll
schedule applicable
Page 3 of 12

 



--------------------------------------------------------------------------------



 



to all other similarly-situated active executive employees of Corporation
commencing with the next regularly scheduled payday, with any portion of such
amount that is not exempt from Section 409A and that is otherwise payable within
the six (6)-month period beginning on the date of his separation from service
being paid in a lump sum upon the day after the six (6)-month anniversary of his
separation from service;
     (b) pay Employee an amount equal to a portion of his performance bonus
compensation as provided for in Paragraph 7 of this Agreement prorated based on
the number of days through the end of the scheduled term of this Agreement. The
amount of such bonus, if any, will be paid to Employee pursuant to the terms and
customary operations of the Management Incentive Program (or other applicable
bonus program) except that Employee’s performance will be deemed to be at target
while actual performance of Corporation will be applied; provided, if the
scheduled term of this Agreement ends after the calendar year in which the
notice of termination is given, (i) the bonus payment for the calendar year in
which such notice is given will be paid without any proration; (ii) the amount
of the bonus payment (if any) for the calendar year (the “Middle Year”)
immediately after the calendar year in which such notice is given and before the
calendar year in which the scheduled term of this Agreement ends, will be paid
without any proration and will be paid upon Employee’s separation from service
in a lump sum between January 1 and March 15, inclusive, of the calendar year
following the Middle Year or, if later and the payment is not exempt from
Section 409A, upon the day after the six (6)-month anniversary of his separation
from service; and (iii) the amount of the bonus payment for the calendar year in
which the scheduled term of this Agreement ends will be calculated on a pro rata
basis, using the number of days elapsed during such calendar year through the
end of the scheduled term of this Agreement, and will be paid upon Employee’s
separation from service in a lump sum between January 1 and March 15, inclusive,
of the calendar year following the calendar year in which the scheduled term of
this Agreement ends or, if later and the payment is not exempt from
Section 409A, upon the day after the six (6)-month anniversary of his separation
from service;
     9. Paragraph 13.A(2)(d) shall be amended by:

  (i)   Adding at the beginning thereof the following:        
upon Employee’s separation from service,
    (ii)   Adding at the end thereof a new (unnumbered) paragraph as follows:  
     
Notwithstanding the foregoing, after Employee’s Actual Termination Date,
Employee shall not actively participate in any retirement plan qualified under
Code Section 401(a), any employee stock purchase plan under Code Section 423,
any fully insured benefit for which the insurer does not allow post-employment
participation, or any other plan or benefit (other than Corporation’s
self-insured group health plan) that Corporation or the third-party insurer of
such benefit reasonably determines is not suitable or available for
post-employment participation. In such event, Employee shall be entitled to the
benefits described in clauses (i) and (ii) of this paragraph below, to the
extent applicable, up to the end of the scheduled term of this Agreement.

     (i) After Employee’s Actual Termination Date, Employee shall no longer
actively participate in the Aflac Incorporated 401(k) Savings and Profit Sharing
Plan (the “401(k) Plan”). Corporation shall pay to Employee an
Page 4 of 12

 



--------------------------------------------------------------------------------



 



amount equal to the dollar amount of matching contributions, if any, that would
have been made to Employee’s account(s) under the 401(k) Plan if Employee had
continued to actively participate in such plan for the period from Employee’s
Actual Termination Date through the end of the scheduled term of this Agreement,
and had made Employee deferrals at the deferral rate necessary to receive the
maximum matching contribution (if any) available to him under the terms of the
401(k) Plan, with such amount being calculated as if Employee’s compensation and
the limits applicable under the 401(k) plan all remained at the levels in effect
as of the date the notice of termination is given. This payment shall be made to
Employee in a lump sum upon the day of his separation from service or, to the
extent such amount is not exempt from Section 409A, upon the day after the six
(6)-month anniversary of his separation from service.
     (ii) If, following Employee’s separation from service, Employee does not
qualify for retiree health benefits (if any) under Corporation’s group health
plan, then upon Employee’s separation from service, Corporation shall allow
Employee to continue to participate in Corporation’s group health plan for the
remainder of the stated term of this Agreement as if he remained an active
employee; provided, Employee pays the full premium cost for such coverage; and
provided further, Corporation shall reimburse Employee for the employer portion
of the cost of such coverage (such that Employee shall pay in net terms only the
active employee cost of such coverage) within sixty 60 days after the end of
each calendar month in which Employee maintains such coverage, except that such
reimbursement for any continuing coverage for his spouse and eligible dependents
for the period before the six (6)-month anniversary of his separation from
service shall be paid to him in a single lump sum upon such six (6)-month
anniversary.
          10. Paragraphs 13.B(1)(a) and (b) shall be amended by deleting said
paragraphs in their entirety and replacing them with the following:
      (a) pay Employee his base salary due him under Paragraph 5 of this
Agreement up to his Actual Termination Date;
      (b) pay Employee an amount equal to any performance bonus compensation due
him under Paragraph 7 of this Agreement for the period ending on the earlier of
(i) the termination date stated in such written notice, or (ii) the last day of
the calendar year in which Employee provides such written notice of termination.
The amount of said bonus, if any, will be paid to Employee pursuant to the terms
and customary operations of the Management Incentive Program (or other
applicable bonus program) except that Employee’s performance will be deemed at
target while actual performance of Corporation will be applied, and will be
calculated on a pro rata basis, using the number of days Employee was actually
employed by Corporation during the calendar year in which Employee provides such
written notice of termination;
     11. Paragraph 13.B(1)(d) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
      (d) pay Employee, and if elected by Employee, his spouse such retirement
benefits as are provided for in the Supplemental Executive Retirement Plan (the
“SERP”) under Paragraph 9 thereof. For purposes of this subparagraph, Employee
Page 5 of 12

 



--------------------------------------------------------------------------------



 



shall continue to accrue “credited service” as an employee under the SERP up
through the termination date stated in said notice; provided, these provisions
shall not affect the timing or form of his SERP distributions, which shall be
determined solely under the terms of the SERP.
     12. Paragraph 13.B(2) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     (2) In the event such termination by Employee shall be for “good reason”
(as defined in Paragraph 18 hereof), the Corporation shall be obligated to
provide Employee with the payments, benefits and rights in a manner, at such
times and in such forms as specified in subparagraphs A.(2)(a)-(d) of this
Paragraph 13 hereof.
     13. Paragraph 13.B(3)(a) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
          (a) subject to Corporation’s rights under Paragraphs 15 and 16,
Corporation shall pay Employee his base salary due him under Paragraph 5 of this
Agreement up to his Actual Termination Date;
     14. Paragraph 13.D shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     D. Cooperation After Notice of Termination. Following any such notice of
termination, Employee shall fully cooperate with Corporation in all matters
relating to the winding up of his pending work on behalf of Corporation and the
orderly transfer of any such pending work to other employees of Corporation as
may be designated by the Board; and to that end, Corporation shall be entitled
to full-time services of Employee through his Actual Termination Date and such
full-time or part-time services of Employee as Corporation may reasonably
require during all or any part of the sixty (60) day period that both follows
any such notice of termination and his Actual Termination Date; provided, the
parties acknowledge that, depending on the level of services so required, the
provision of such services may delay the timing of Employee’s separation from
service.
     15. Paragraph 13 shall be amended by adding at the end thereof new
paragraphs 13.E and 13.F as follows:
     E. Separation from Service. The term “separation from service” when used in
this Agreement shall mean that Employee separates from service with Corporation
and all affiliates, as defined in Code Section 409A and guidance issued
thereunder (“Section 409A”). As a general overview of Section 409A’s definition
of “separation from service”, an employee separates from service if the employee
dies, retires, or otherwise has a termination of employment with all affiliates,
determined in accordance with the following:
          (1) Leaves of Absence. The employment relationship is treated as
continuing intact while the employee is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six (6)
months, or, if longer, so long as the employee retains a right to reemployment
with an affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to
Page 6 of 12

 



--------------------------------------------------------------------------------



 



perform services for an affiliate. If the period of leave exceeds six (6) months
and the employee does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six (6)-month period. Notwithstanding
the foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the employee to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a twenty-nine (29)-month period of absence shall be substituted for such six
(6)-month period.
          (2) Status Change. Generally, if an employee performs services both as
an employee and an independent contractor, the employee must separate from
service both as an employee and as an independent contractor pursuant to
standards set forth in Treasury Regulations to be treated as having a separation
from service. However, if an employee provides services to affiliates as an
employee and as a member of the Board of Directors, the services provided as a
director are not taken into account in determining whether the employee has a
separation from service as an employee for purposes of this Agreement.
          (3) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (A) no further
services will be performed after a certain date, or (B) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to less than 50 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36)-month
period. Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the employee continues to be treated as
an employee for other purposes (such as continuation of salary and participation
in employee benefit programs), whether similarly-situated service providers have
been treated consistently, and whether the employee is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which an employee is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subparagraph (1) above, for purposes of this subparagraph, the employee is
treated as providing bona fide services at a level equal to the level of
services that the employee would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which an
employee is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable thirty-six (36)-month period).
          F. Separate Payments. Each payment made to Employee pursuant to this
Paragraph 13 or Paragraph 18 shall be treated as a separate payment for purposes
of Code Section 409A.
     16. Paragraph 14 shall be amended by deleting the last sentence thereof and
replacing it with the following:
Page 7 of 12

 



--------------------------------------------------------------------------------



 



If upon Employee’s death Employee was not eligible for (at least) an early
retirement benefit under SERP, benefits will be payable under the SERP the
amount of which shall be determined as if Employee’s date of death was his Early
Retirement Date (as such term is defined in SERP); provided, these provisions
shall not affect the timing or form of his SERP distributions, which shall be
determined solely under the terms of the SERP.
     17. Paragraph 18.B(1) shall be amended by deleting the first word of said
paragraph and replacing it with the following:
In a manner, at such times and in such forms as provided in Paragraphs
13.A(1)(a)-(d),
     18. Paragraph 18.B(3) shall be amended by:

  (i)   Changing the cross reference therein from “subparagraph G” to
“subparagraph F”,     (ii)   Adding at the end thereof the following:         ;
provided, if Employee’s separation from service occurs more than twenty-four
(24) months after the Change in Control, only the portion of such lump-sum
severance payment in excess of the total amount that would have been payable
under paragraphs 13.A(2)(a) and (b) shall be paid pursuant to the terms
hereinabove, and the remainder shall be paid pursuant to the terms of Paragraphs
13.A(2)(a) and (b) as if no Change in Control had occurred; and, provided
further, to the extent any amount of such lump-sum amount payable after the
Termination Date is not exempt from Section 409A, such amount will be paid upon
the day after the six (6)-month anniversary of Employee’s separation from
service.

     19. Paragraph 18.B(4) shall be amended by adding at the end thereof the
following:
; provided, to the extent any amount of such lump sum payable after the
Termination Date is not exempt from Section 409A, such amount will be paid upon
the day after the six (6)-month anniversary of Employee’s separation from
service.
     20. Subparagraph 18.B(5) shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     (5) For a thirty-six (36)-month period after the Employee’s separation from
service, Corporation shall provide Employee with life, disability, accident and,
to the extent, following Employee’s separation from service, Employee does not
qualify for retiree health benefits (if any) under Corporation’s group health
plan, health insurance benefits, substantially similar to and equal or greater
in economic value than such benefits which Employee is receiving immediately
prior to the Termination Date (without giving effect to any reduction in such
benefits subsequent to a Change in Control which reduction in benefits would
constitute “good reason” as defined in this Paragraph); provided, Employee pays
the full premium cost for such group health insurance coverage; and provided
further, Corporation shall reimburse Employee for the employer portion of the
cost of such coverage (such that Employee shall pay in net terms only the active
employee cost of such coverage) within sixty (60) days after the end of each
calendar month in which Employee maintains such coverage, except that such
reimbursement for any continuing coverage for his spouse and eligible dependents
for the period before the six (6)-month anniversary of his separation from
service shall be paid to
Page 8 of 12

 



--------------------------------------------------------------------------------



 



him in a single lump sum upon such six (6)-month anniversary. Benefits required
to be provided to Employee pursuant to this subparagraph B(5) shall be reduced
to the extent comparable benefits are actually received by or made available to
Employee without cost during such thirty-six (36)-month period and any such
benefit actually received by Employee shall be reported to Corporation by
Employee.
     Notwithstanding the foregoing, with respect to any of such life and/or
disability benefits that are fully insured, in lieu of providing such benefits
for such period, Corporation shall pay Employee a lump-sum amount equal to the
cost of such benefits on a post-employment basis for such thirty-six 36-month
period; provided, any such cash payment shall be made as soon as practicable
after Employee’s separation from service, with any amount that is not exempt
from Section 409A and that is otherwise payable within the six (6)-month period
beginning on the date of his separation from service being paid upon the day
after the six (6)-month anniversary of his separation from service.
     21. Paragraph 18.D shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     D. Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by Employee in connection
with a Change in Control or the termination of Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Corporation, any person whose actions result in a Change in
Control or any person affiliated with the Corporation or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would not be
deductible (in whole or in part) by the Corporation, an affiliate or person
making such payment or providing such benefit as a result of Section 280G of the
Internal Revenue Code of 1986 (the “Code”) then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), adjustments in such payments
shall be made as follows: (i) the cash payments provided pursuant to
subparagraph B.(3) and B.(4) of this Paragraph 18 that are exempt from Section
409A shall first be reduced (if necessary, to zero); (ii) then, if further
reductions are necessary, benefits provided under subparagraph B.(5) of this
Paragraph 18 that are exempt from Section 409A shall be reduced (if necessary,
to zero); (iii) then, if still further reductions are necessary, the cash
payments provided pursuant to subparagraph B.(3) and B.(4) of this Paragraph 18
that are not exempt from Section 409A shall be reduced (if necessary, to zero);
and (iv) finally, if still further reductions are necessary, all of the benefits
provided under subparagraph B.(5) of this Paragraph 18 that are not exempt from
Section 409A shall be forfeited. For purposes of this limitation (i) no portion
of the Total Payments, the receipt or enjoyment of which Employee shall have
effectively waived in writing prior to the date of termination of employment
shall be taken into account (provided that, in no event will any such waiver
impermissibly affect any portion of the Total Payments that is subject to
Section 409A), (ii) no portion of the Total Payments shall be taken into account
which in the opinion of the tax counsel selected by the Corporation’s
independent auditors and reasonably acceptable to Employee does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code,
including by reason of Section 280G(b)(4)(A) of the Code, (iii) except as
provided in clause (iv) above, the payments and benefits be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii)) in their entirety constitute reasonable
Page 9 of 12

 



--------------------------------------------------------------------------------



 



compensation for services actually rendered within the meaning of Section
280G(b)(4)(B) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the tax counsel referred to in clause (ii); and
(iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Corporation’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code. In no event shall the Corporation’s obligation to continue
to honor all stock options granted to Employee prior to the Termination Date nor
the vesting of stock options in accordance with Paragraph 18.C hereof be
affected by this Paragraph 18.D.
     22. Paragraph 18.E shall be amended by deleting said paragraph in its
entirety and replacing it with the following:
     E. Definitions.
     (1) “Change in Control” means a change in ownership or effective control of
Corporation or a change in the ownership of a substantial portion of the assets
of Corporation, all within the meaning of Section 409A. As a general overview,
Section 409A’s definition of these terms, and the dates as of which they occur,
are as follows:
          (a) The date any one person, or more than one person acting as a
group, acquires ownership of stock of Corporation that, together with stock held
by such person or group constitutes more than 50 percent of the total voting
power of the stock of Corporation. However, if any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of Corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of Corporation or to cause a change in the
effective control of Corporation.
          (b) The date any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Corporation possessing 30 percent or more of the total voting power of the stock
of Corporation.
          (c) The date that any one person, or more than one person acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from Corporation
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of Corporation
immediately before such acquisition or acquisitions.
          (d) The date a majority Corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of Corporation’s board of directors before
the date of the appointment or election.
     (2) “Good reason” shall mean the termination of employment by Employee upon
the occurrence of any one or more of the following events to the extent that
there is, or would be if not corrected, a material negative change in Employee’s
employment relationship with Corporation:
Page 10 of 12

 



--------------------------------------------------------------------------------



 



     (a) A material breach by Corporation of the terms and conditions of this
Agreement affecting Employee’s salary and bonus compensation, any employee
benefit, stock options or the loss of any of Employee’s titles or positions with
Corporation;
     (b) A significant diminution of Employee’s duties and responsibilities;
     (c) The assignment to Employee of duties significantly inconsistent with or
different from his duties and responsibilities existing at the time of a Change
in Control;
     (d) A purported termination of Employee’s employment by Corporation other
than as permitted by this Agreement;
     (e) The relocation of Corporation’s principal office or of Employee’s own
office to any place beyond twenty five (25) miles from the current principal
office of Corporation in Columbus, Georgia; and
     (f) The failure of any successor to Corporation to expressly assume and
agree to discharge Corporation’s obligations to Employee under this Agreement as
extended under this paragraph, in form and substance satisfactory to Employee.
Notwithstanding the foregoing, Employee shall have good reason under this
Agreement only if (i) Employee provides Corporation, within ninety (90) days of
the occurrence of the event giving rise to the notice, a written notice
indicating the specific good reason provision(s) in this Agreement relied upon,
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for good reason, and indicating a date of termination of
employment (not less than 30 nor more than 60 days after the date such notice is
given); and (ii) such facts and circumstances are not substantially corrected by
Corporation prior to the date of termination specified by Employee in such
notice. Any failure by Employee to set forth in a notice of good reason any
facts or circumstances which contribute to the showing of good reason shall not
waive any right of Employee hereunder or preclude Employee from asserting such
fact or circumstances in enforcing his rights hereunder.
     23. Paragraph 18 shall be further amended by deleting in its entirety
Paragraph 18.F thereof and renumbering Paragraph 18.G as “18.F”.
     24. A new Paragraph 27 shall be added after Paragraph 26 as follows:
27. CODE SECTION 409A. This Agreement, as amended by the Amendment effective as
of January 1, 2009, is intended to comply with the requirements of Code
Section 409A and shall be construed accordingly. Any payments or distributions
to be made to Employee under this Agreement upon a “separation from service” (as
defined above) of amounts classified as “nonqualified deferred compensation” for
purposes of Code Section 409A, payable due to a separation from service and not
exempt from Section 409A, shall in no event be made or commence until six
(6) months after such separation from service. Each payment of nonqualified
deferred compensation under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.
Page 11 of 12

 



--------------------------------------------------------------------------------



 



     25. Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect in accordance with its terms and continue to
bind the parties.
     26. This Amendment shall be effective as of January 1, 2009.
     IN WITNESS WHEREOF, Corporation has hereunto caused its duly authorized
executive to execute this Amendment on behalf of Corporation, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party, as of the 19th day of December, 2008.

             
Employee
      Aflac Incorporated    
 
           
/s/ Kriss Cloninger III
 
Kriss Cloninger, III
  By:   /s/ Daniel P. Amos
 
Daniel P. Amos    
 
      Chairman and Chief Executive Officer    
 
           
/s/ Thomas L. McDaniel
 
Witness
  Attest:   /s/ Joey M. Loudermilk
 
Joey M. Loudermilk    
 
      Corporate Secretary    

Page 12 of 12